Citation Nr: 1713560	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  15-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to effective dates earlier than November 4, 2013 for the awards of service connection for traumatic brain injury (TBI), migraine headaches associated with TBI, chronic lumbar strain, patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, and left middle finger mallet deformity to include whether a March 21, 1980 rating decision denying service connection for these disabilities involved clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disability (claimed previously as bilateral shoulder muscle and joint pain).

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for penile wall tear.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder.

8.  Entitlement to service connection for a right ankle disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for residuals of a penile wall tear to include scar tissue on urethra and penis deformity.

11.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

12.  Entitlement to an initial disability rating in excess of 10 percent for lateral collateral ligament sprain of the left ankle.

13.  Entitlement to an initial compensable disability rating for left middle finger mallet deformity.

14.  Entitlement to an initial compensable disability rating for TBI.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction currently resides at the VA RO in Baltimore, Maryland.

The Board notes that the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for PTSD.  However, the Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  Moreover, the medical evidence of record documents diagnoses of depression and adjustment disorder.  Accordingly, the Board has characterized the reopened issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder in light of the Court's holding in Clemons.

The Board notes that the Veteran was previously represented in this appeal by Maryland Department of Veterans Affairs.  However, following the January 2016 certification of the appeal to the Board, the Veteran subsequently submitted a VA Form 21-22 dated May 2016 appointing J. Michael Woods, Esq. as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by Maryland Department of Veterans Affairs in this case, and he is currently represented by J. Michael Woods, Esq. as indicated above.  Although no cause was shown for the change in representation, in consideration of the complexity of the appeal and the new representative's subsequent requests and receipt of a copy of the claims file, the Board will grant the implied motion for a change in representation.  See 38 C.F.R. § 20.1304 (b) (2016). 

The Board also notes that in a rating decision dated September 2015, the RO denied the Veteran's claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a neck strain and contact dermatitis as well as a claim of whether permanent incapacity for self-support is established for S.C.  The electronic Veterans Appeals Control and Locator System (VACOLS) as well as a review of the Veteran's Veterans Benefits Management System (VBMS) claims folder indicates that the Veteran filed a notice of disagreement (NOD) with the denial of these claims in May 2016.  The VBMS claims folder further reflects that the RO acknowledged receipt of the NOD in a letter to the Veteran dated May 2016.  Accordingly, as the receipt of the NOD statements with respect to the Veteran's neck strain, contact dermatitis, and permanent incapacity for self-support claims have all been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the neck strain, contact dermatitis, and permanent incapacity for self-support claims, Manlincon is not applicable in this case. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an acquired psychiatric disorder and residuals of penile wall tear as well as entitlement to increased disability ratings for patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the right ankle, and left middle finger mallet deformity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 1979, the Veteran initially filed claims of entitlement to service connection for a right knee injury, back injury, and a left ankle injury, and those initial claims were denied in a March 1980 rating decision, of which he was notified in a letter dated April 1980.  The Veteran did not appeal the rating decision, and the decision became final.

2.  In September 1979, the Veteran initially filed a claim of entitlement to service connection for head injuries, and that initial claim was denied in a March 1980 rating decision, of which he was notified in a letter dated April 1980.  The Veteran did not appeal the rating decision, and the decision became final. 

3.  The correct facts were before the rating panel in March 1980 and the decision did not contain an undebatable error that would have manifestly changed the outcome of the decision at that time with regard to the denial of entitlement to service connection for back, right knee, left ankle, and head injuries.

4.  In April 1983, the Veteran requested a reevaluation of his previously denied back, head, left ankle, and right knee disability claims and was notified in a May 1983 letter from the RO that new and material evidence was not submitted to reopen the previously denied claims.  In December 1983, the Veteran filed a petition to reopen his previously denied claims of entitlement to service connection for right knee and back disabilities and also filed a claim of entitlement to service connection for headaches, and those claims were denied in a March 1984 rating decision.  The Veteran did not express timely disagreement or submit new and material evidence within one year (hereafter noted as "appeal") the rating decision, and the decision became final.  

5.  In June 1997, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a back disability, and that claim was denied in a December 1997 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.

6.  In October 2001, the Veteran filed petitions to reopen his previously denied claims of entitlement to service connection for right knee, back, and left ankle disabilities, and those claims were denied in an April 2002 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.  

7.  In November 2004, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a back disability, and that claim was denied in a November 2005 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.  

8.  In February 2010, the Veteran filed petitions to reopen his previously denied claims of entitlement to service connection for left ankle and back disabilities as well as headaches, and these claims were denied in a December 2011 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.     

9.  The Veteran filed petitions to reopen his previously denied claims of entitlement to service connection for TBI, a back disability, a left ankle disability, a left middle finger disability, a right knee disability, and headaches on November 4, 2013, and this is the existing effective date of his awards.

10.  In July 1979, the Veteran initially filed a claim of entitlement to service connection for a left hand injury (to include the left middle finger), and that initial claim was denied in a March 1980 rating decision, of which he was notified in a letter dated April 1980.  The Veteran did not appeal the rating decision, and the decision became final.

11.  A November 1979 VA examination conducted within one year of separation from service contained a diagnosis of residuals of sprain of the proximal interphalangeal joint of the left middle finger.  

12.  With regard to the March 1980 rating decision denying service connection for a left hand injury, this decision was based on CUE as it represented a failure of application of the correct provisions of the law to the facts then in existence.  

13.  In an unappealed December 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disability claimed as left shoulder muscle and joint pain.

14.  Evidence submitted since the December 2011 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for a left shoulder disability.  

15.  In an unappealed November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right ankle disability; and in an unappealed December 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen the right ankle disability claim.

16.  The evidence received since the December 2011 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disability.

17.  The Veteran's currently diagnosed right ankle disability is not related to service.

18.  In an unappealed December 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.

19.  The evidence received since the December 2011 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

20.  The Veteran's currently diagnosed sleep apnea is not related to service.

21.  In an unappealed November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD; and in an unappealed December 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen the PTSD claim.

22.  The evidence received since the December 2011 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

23.  In an unappealed November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a penile wall tear.

24.  The evidence received since the November 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for penile wall tear.

25.  Throughout the appellate period, TBI has been manifested by no greater than Level 0 impairment of any cognitive function.

26.  The Veteran's migraine headaches associated with his TBI are characterized by prostrating attacks occurring on an average of at least once a month over the last several months that require the use of medication and rest; the headaches are not productive of severe economic inadaptability.





CONCLUSIONS OF LAW

1.  The March 1980 rating decision denying service connection for a back injury, right knee condition, left ankle condition, and forehead contusion was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1980); 38 C.F.R. § 3.105 (2016).

2.  The criteria are not met for an effective date earlier than November 4, 2013 for the grant of service connection for migraine headaches, chronic lumbar strain, patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, and TBI.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.1, 3.155, 3.157, 3.159, 3.400 (2016).

3.  The March 1980 rating decision which denied service connection for a left hand injury was clearly and unmistakably erroneous; the criteria for an effective date of March 9, 1979 for the award of service connection for middle left finger mallet deformity are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.303 (1980); 38 C.F.R. §§ 3.105, 3.155, 3.400 (2016).

4.  The December 2011 rating decision denying service connection for a left shoulder disability claimed as left shoulder muscle and joint pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

5.  Since the December 2011 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a left shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The December 2011 rating decision denying the reopening of the claim for service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

7.  Since the December 2011 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a right ankle disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

8.  A current right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The December 2011 rating decision denying service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

10.  Since the December 2011 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for sleep apnea; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

12.  The December 2011 rating decision denying the reopening of the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

13.  Since the December 2011 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for PTSD; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

14.  The November 2005 rating decision denying service connection for penile wall tear is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2016).

15.  Since the November 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for penile wall tear; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
16.  The criteria for an initial compensable disability rating for TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7; 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right ankle disability, left shoulder disability, PTSD, sleep apnea, and a penile wall tear as well as entitlement to an increased disability rating for TBI and entitlement to earlier effective dates (to include claims of CUE) for TBI, migraine headaches, patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, chronic lumbar strain, and left middle finger mallet deformity.  Implicit in the right ankle disability, left shoulder disability, PTSD, sleep apnea, and penile wall tear claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  
With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim generally, i.e. what new and material evidence means.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes VAOPGCPREC 6-2014 however which states that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claims as well as what is required generally to substantiate new and material evidence sufficient to reopen a previously denied claim, by a letter mailed in May 2014, prior to the initial adjudication of his claims.  

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

The Veteran was provided VA examinations for his TBI in November 2014 and June 2015.  The reports of the examinations reflect that the examiners provided an examination of the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's TBI under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that a VA examination was not provided with regard to the Veteran's claims of entitlement to service connection for a right ankle disability and sleep apnea.  Under 38 C.F.R. § 3.159(c)(4) (2016), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for a right ankle disability and sleep apnea.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in any period of service resulting in a right ankle disability or sleep apnea.  Accordingly, VA examinations as to these matters are not warranted.

With respect to the Veteran's left shoulder claim, since no new and material evidence has been submitted, a VA examination and an opinion is not required.  Further, the Board is reopening the Veteran's previously denied PTSD and penile wall tear claims and remanding the reopened claims for further evidentiary development.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.


Earlier effective date and CUE for right knee, left ankle, TBI, migraine headaches, and back disabilities

The Veteran seeks an effective date earlier than November 4, 2013, for the award of service connection for his patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, TBI, migraine headaches, and chronic lumbar strain.  His appeal encompasses two intertwined issues with regard to these disabilities.  First, whether there was CUE in an earlier decision denying the same claims in a March 1980 rating decision.  Second, whether effective dates are assignable based on the day after discharge from service due to the filing of the initial date of claims within one year of discharge, pursuant to 38 C.F.R. § 3.400.  Although related, the Board will address these two issues separately. 

CUE

The Veteran seeks effective dates for his patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, TBI, migraine headaches, and chronic lumbar strain from March 9, 1979, which is the date after his discharge from active service as he filed service connection for these claims within one year of discharge.  He argues that there was CUE in the March 1980 rating decision because the evidence was sufficient in 1980 to grant service connection.  He maintains that the claims were denied because favorable evidence was not considered. 

The Veteran has detailed his CUE allegations in statements dated December 2014 and March 2015.  He essentially argued that the same information used to grant his claims in January 2015 was in his service treatment records, and the service treatment records were in in the possession of VA at the time of the March 1980 decision.  He contends that the favorable evidence in his service treatment records was overlooked, in particular his in-service automobile accident injury as well as injury to his back and right knee resulting in the service connected disabilities of patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, TBI, migraine headaches, and chronic lumbar strain.  See the Veteran's statement dated March 2015.  But for this error, the Veteran contends that the outcome of the 1980 decision would have been different if all of the evidence had been considered as it was in 2015 when these claims were granted.

The Board notes that although the Veteran indicated CUE with a notification letter from the RO dated May 1983 that continued the denial of his back, left ankle, right knee, and head injury claims, it appears that he contends that this decision was CUE as the claims should have been granted in the March 1980 rating decision.  See the Veteran's statement dated March 2015.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision. See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. At 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE. See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the March 1980 rating decision.  38 C.F.R. § 3.105.  

In this case, the Board finds that the Veteran's CUE allegation is not sustainable and, ultimately, reflects a disagreement as to how the facts were weighed in March 1980. 

The claims of entitlement to service connection for a right knee condition, back injury, left ankle condition, and forehead contusion were denied in the March 1980 rating decision because "[c]urrent VA examination finds no evidence of residual of the contusion to the forehead, of the claimed back injury, and no clinical objective evidence of orthopedic disease of the left ankle ... With regard to the right knee ... [g]eneral observation was negative for gross evidence disability, discomfort or d[y]sfunction."  The RO discussed the evidence of record, including a November 1979 VA examination report that did not document any current residuals of back, knee, ankle, or head injuries.  This decision was signed by three rating specialists.  

The Board observes that this summary of the facts in the March 1980 rating decision is accurate.  As indicated above, the Veteran underwent a VA examination in November 1979.  The VA examiner considered the Veteran's report of being in an automobile accident in service in November 1977.  After examination of the Veteran, the VA examiner declined to diagnose the Veteran with any residuals of back, knee, ankle, and head injuries as such were not found on examination.  Therefore, the Veteran's back, knee, ankle, and head injury claims were denied in the March 1980 rating decision based on the absence of manifestations of a current disability.  

Here, it is not clear that "the correct facts" were not before the adjudication officer in March 1980.  To the contrary, the adjudication officers are presumed to have considered all the evidence.  And, the rating decision's summary of the facts is entirely true to the extent the adjudication officers correctly wrote that there was no current evidence of residuals of back, knee, head, and ankle injuries and that such were not diagnosed during the November 1979 VA examination.  Moreover, the rating decision acknowledges the Veteran's reported in-service automobile accident and report of symptoms.  Accordingly, it is not clear and unmistakable that the correct facts were not before the adjudicators in March 1980.
 
Additionally, in all material respects, the law in effect at the time of the March 1980 rating decision was the same as it is at present with regard to evidence demonstrating a current disability.  See 38 C.F.R. § 3.303 (1980).  The evidence of record in March 1980, however, did not undebatably establish current disabilities of the back, knee, head, or ankle.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection. 

Finally, the Veteran's own lay statements at that time were a further indication that he had residuals of back, knee, ankle, and head injuries that were related to service.  However, his own statements were not undebatable evidence establishing onset, chronicity, or continuity of symptoms since service.  The Board further notes that the Veteran contended in his December 2014 statement that VA failed in its duty to assist to obtain his service treatment records when his claims were initially adjudicated in the March 1980 rating decision.  Pertinently, however, VA's duty to assist is not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  In any event, the Board notes that there is no indication as to whether this was the case.  As discussed above, it is presumed that the adjudication officers reviewed the pertinent evidence, to include the Veteran's in-service automobile accident, in denying the Veteran's claims in the March 1980 rating decision.  Whether the Veteran's service treatment records were available during the November 1979 VA examination would therefore not render the March 1980 rating decision to be CUE.
 
In this regard, it is important to emphasize that the adjudication officers, based on their review of the record, found no evidence of back, knee, ankle, and head disabilities.  The Board notes that it was permissible for rating boards prior to the decision in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); see also Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995); Austin v. Brown, 6 Vet. App. 547, 549 (1994).  Accordingly, it cannot be concluded that there was no evidence that could have supported the denial.  See Crippen, 9 Vet. App. At 422.  To the contrary, the adjudication officers' judgment was evidence supporting the denial.  See MacKlem, 24 Vet. App. At 70.

Correspondingly, the adjudication officers' finding is subject to the interpretation that no back, knee, ankle, or head disabilities were extant.  Because the rating decision identifies a review of the evidence of record, it would appear the adjudication officers considered and weighed the favorable evidence, but rejected it, as informed by their judgment. 

The Board also notes that where a veteran who had served for ninety (90) days or more during a period of war (or during peacetime service after December 31, 1946) developed certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases could be presumed to have been incurred in service even though there was no evidence of such disease during the period of service.  38 U.S.C. §§ 301, 312 (1976); 38 C.F.R. §§ 3.307, 3.309 (1980).  That presumption was rebuttable by affirmative evidence to the contrary.  See 38 U.S.C. § 1113 (1976); 38 C.F.R. § 3.307 (1980).

The Board further notes that although the RO did not cite to all of the pertinent laws and regulations, to include the above-referenced regulations, this is not in itself evidence that the RO did not properly apply the regulation.  The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.  

For these reasons, the Board finds that it appears the correct facts, as known at the time, were before the VA adjudicators in March 1980 in the denial of the Veteran's claims of entitlement to service connection for back injury, forehead contusion, right knee condition, and left ankle condition, and that the statutory and regulatory provisions extant at the time were correctly applied.  Although the Veteran presents a reasonable disagreement as to the outcome of the claims in March 1980, his challenge does not arise to the level of CUE.  Rather, he is ultimately disagreeing with the medical and legal judgment of the adjudication officers in the weighing of the competent and probative evidence and deciding the claims at that time.  Consequently, the Veteran's arguments do not sustain a finding that the March 1980 rating decision denying service connection for a back injury, right knee condition, left ankle condition, and forehead contusion constitutes CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

Certainly, the evidence developed in the intervening years establishes that the Veteran's conditions at that time likely represented an early manifestation of his now-service-connected patellofemoral pain syndrome of the right knee, chronic lumbar strain, lateral collateral ligament sprain of the left ankle, TBI, and migraine headaches.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case." Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In other words, merely because the January 2015 rating decision determined that the Veteran's patellofemoral pain syndrome of the right knee, chronic lumbar strain, lateral collateral ligament sprain of the left ankle, TBI, and migraine headaches are related to his service does not mean that CUE existed in the earlier decision. 

For these reasons, the motion to revise the March 1980 rating decision denying the Veteran's claims of entitlement to service connection for a back injury, right knee condition, left ankle condition, and forehead contusion on the basis of CUE is denied.

Earlier effective date

In July 1979, the Veteran initially filed claims of entitlement to service connection for a right knee injury, back injury, and left ankle injury.  In September 1979, the Veteran initially filed a claim of entitlement to service connection for head injuries.  These initial claims were denied in a March 1980 rating decision.  The RO sent him a letter in April 1980, notifying him of that decision and apprised him of his procedural and appellate rights in the event he elected to appeal.  The Veteran did not submit a notice of disagreement to the March 1980 decision, and the decision therefore became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d); 20.200, 20.302, 20.1103.

In April 1983, the Veteran requested a reevaluation of his previously denied back, head, left ankle, and right knee disability claims and was notified in a May 1983 letter from the RO that new and material evidence was not submitted to reopen the previously denied claims.  Although he did not disagree specifically with the May 1983 RO decision, in December 1983, the Veteran filed a petition to reopen his previously denied claims of entitlement to service connection for right knee and back disabilities and also filed a claim of entitlement to service connection for headaches, and those claims were denied in a March 1984 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.  

In June 1997, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a back disability, and that claim was denied in a December 1997 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.

In October 2001, the Veteran filed petitions to reopen his previously denied claims of entitlement to service connection for right knee, back, and left ankle disabilities, and those claims were denied in an April 2002 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.  

In November 2004, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a back disability, and that claim was denied in a November 2005 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.  

In February 2010, the Veteran filed petitions to reopen his previously denied claims of entitlement to service connection for left ankle and back disabilities as well as headaches, and these claims were denied in a December 2011 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.     

The Veteran filed petitions to reopen his previously denied claims of entitlement to service connection for TBI, a back disability, a left ankle disability, a right knee disability, and headaches on November 4, 2013 and these claims were subsequently granted in the January 2015 rating decision.  November 4, 2013 is the existing effective date of his awards.

In maintaining his entitlement to an earlier effective date, the Veteran argues that his effective date should go back to March 1979 when he was discharged from service.  For the reasons and bases discussed below, however, the Board disagrees and finds there are no grounds for assigning an effective date earlier than November 4, 2013, for the award of service connection for his patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, chronic lumbar strain, migraine headaches, and TBI.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Here, the Veteran did file his initial claims for back, right knee, left ankle, and TBI within one year of his separation from service.  However, he did not timely appeal the RO's denial of these initial claims in March 1980.  After the RO declined reopening his claims in the May 1983 notification letter, although he filed a claim of service connection for migraine headaches as well as petitions to reopen the previously denied right knee and back disability claims in December 1983, he did not file a notice of disagreement as to any of these claims after they were denied in March 1984.  Likewise, after filing petitions to reopen the back disability claim in June 1997, October 2001, November 2004, and February 2010, he did not file a notice of disagreement as to this claim after it was denied in December 1997, April 2002, November 2005, and December 2011 rating decisions, respectively, and these rating decisions also became final.  Moreover, he filed a petition to reopen the right knee disability claim in October 2001 and did not file a notice of disagreement as to this claim after it was denied in the April 2002 rating decision.  Additionally, he filed petitions to reopen the left ankle disability claim in October 2001and February 2010, but did not file a notice of disagreement after it was denied in the April 2002 and December 2011 rating decisions, respectively.  Also, he filed a petition to reopen the headaches claim in February 2010 but did not file a notice of disagreement after it was denied in the December 2011 rating decision.  As such, he cannot receive an effective date earlier than when he subsequently filed petitions to reopen the back, right knee, left ankle, TBI, and migraine headaches claims, which was not until November 4, 2013.

The only potential argument that may be gleaned from the Veteran is that he has had these disabilities since his service.  However, merely having a disability is not equivalent or tantamount to actually filing a claim for that disability.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Moreover, there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  If there is only a free-standing claim, the claim should be dismissed without prejudice to refilling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, as is the case here as concerning the prior March 1980 rating decision, and the subsequent March 1984, December 1997, April 2002, November 2005, and December 2011 rating decisions.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denials of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  As discussed above, although the Veteran has alleged CUE with the March 1980 rating decision with regard to the denials of the back, right knee, left ankle, and head injury claims, the Board has not determined such.

The United States Court of Appeals for the Federal Circuit has determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  

The Veteran did not timely appeal the March 1980 rating decision denying his service connection claims for back, right knee, left ankle, and head injuries; the March 1984 rating decision denying his migraine headaches, right knee, and back disability claims; the December 1997 rating decision denying the back disability claim; the April 2002 rating decision denying the right knee, back, and left ankle claims; the November 2005 rating decision denying the back disability claim; and the December 2011 rating decision denying the left ankle, back, and migraine headaches claims.  Moreover, as he did not file a subsequent petition to reopen the back, right knee, left ankle, migraine headaches, and TBI claims until November 4, 2013, this is the earliest possible effective date he can receive for the eventual grant of service connection for patellofemoral pain syndrome of the right knee, migraine headaches, chronic lumbar strain, lateral collateral ligament sprain of the left ankle, and TBI.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims for effective dates earlier than November 4, 2013, for the grants of service connection for patellofemoral pain syndrome of the right knee, migraine headaches, chronic lumbar strain, lateral collateral ligament sprain of the left ankle, and TBI.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied as to these claims. 

Earlier effective date and CUE for left middle finger disability

The law and regulations pertaining generally to earlier effective date and CUE claims have been set forth above and will not be repeated here.

In July 1979, the Veteran initially filed a claim of entitlement to service connection for a left hand injury (to include the left middle finger), and that initial claim was denied in a March 1980 rating decision, of which he was notified in a letter dated April 1980.  The Veteran did not appeal the rating decision, and the decision became final.  In October 2001, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a left middle finger disability, and this claim was denied in an April 2002 rating decision.  The Veteran did not appeal the rating decision, and the decision became final.  The Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a left middle finger disability on November 4, 2013 which was granted in the January 2015 rating decision.  November 4, 2013 is the existing effective date of his award.
   
The Veteran contends that he is entitled to an effective date earlier than November 4, 2013 for the award of service connection for left middle finger mallet deformity as the RO committed CUE in its March 1980 rating decision which denied service connection for a left hand disability.  He argues that the evidence of inservice injury combined with the November 1979 VA examination report warranted a grant of his claim.  See the Veteran's statement dated March 2015.

The relevant laws and regulations pertaining to service connection in effect at the time of the March 1980 rating decision that denied a claim of entitlement to service connection for a left hand disability are essentially unchanged from the current versions.  See, 38 U.S.C.A. §§ 101(16), 1110, 1131, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the time of the March 1980 rating decision, the record included the Veteran's July 1979 service connection claim for a left hand injury, his service treatment records, and a November 1979 VA examination.  The VA examiner noted review of the Veteran's service treatment records which documented complaint of a left broken finger from blocking a kick in September 1976.  The record indicated a noticeable deformity and a sprain although X-rays were within normal limits.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with residuals of a sprain of the proximal interphalangeal joint of the left middle finger.

The March 1980 rating decision denied the Veteran's left hand disability claim because the evidence did not establish service connection for the condition.  While the rating decision documented the Veteran's in-service injury to his left middle finger, the rating decision did not otherwise discuss the Veteran's left hand claim specifically.  Indeed, the rating decision did not address the November 1979 VA examination report of diagnosed residuals of a sprain of the proximal interphalangeal joint of the left middle finger.  It is unclear as to whether the adjudication officers reviewed this favorable evidence as such evidence was not addressed in the rating decision.  Therefore, it appears that the Veteran's claim was denied as he did not have a current left hand disability.  Further, even if the RO acknowledged a current disability, there is no other indication as to why the Veteran's diagnosed residuals of a sprain of the proximal interphalangeal joint of the left middle finger were not related to his service. 

In light of the record at the time of the March 1980 rating decision, in particular the Veteran's in-service broken left finger and the November 1979 VA examiner's finding of residuals of a sprain of the proximal interphalangeal joint of the left middle finger which was not addressed in the decision, in finding no current disability that is related to service, the March 1980 RO rating decision denying the left hand disability claim contains CUE.  See, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, there is CUE in the March 1980 RO rating decision and the Veteran was entitled to service connection for left middle finger mallet deformity at that time.  

Therefore, as the Veteran's July 1979 application for service connection for a left hand disability (which included the left middle finger mallet deformity) was filed within one year of his separation from service, the effective date for the grant of service connection for injury to the left middle finger mallet deformity should be March 9, 1979 which is the day after the Veteran's discharge from service.   

Service connection for a left shoulder disability

The Veteran seeks service connection for a left shoulder disability.  A claim of entitlement to a left shoulder disability manifested by shoulder muscle and joint pain was previously denied in a December 2011 rating decision.  The Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issue before considering the claim on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Pertinent Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Application to reopen

In the December 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disability manifested by muscle and joint pain on the basis that there was no evidence of a current left shoulder disability that began in or was caused by service.  The Veteran did not appeal the rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final.      

At the time of the prior final rating decision in December 2011, the record included the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and a VA examination report dated November 1979.  The Veteran's service treatment records are absent complaints of or treatment for the left shoulder.  Although the service treatment records document treatment for a motor vehicle accident in November 1977, no documentation of a left shoulder disability was noted.  Further, his separation examination dated November 1978 revealed a normal left shoulder examination.  Similarly, the orthopedic examination conducted during the November 1979 VA examination did not reveal a left shoulder disability.  A post-service VA treatment record dated June 2009 notes the Veteran's complaint of left shoulder pain for many years.  A VA treatment record dated February 2010 also documents the Veteran's complaint of shoulder pain although the Veteran reported that the pain improved.  An assessment of degenerative joint disease was recorded at that time.  An October 2011 VA treatment record showed treatment for shoulder pain as well as disorders of bursae and tendons in the shoulder region.  

In November 2013, the Veteran applied to reopen his claim of entitlement to service connection for a left shoulder disability.  In order to reopen the previously denied claims, the evidence submitted since the last final denial (December 2011) must be new and material.

After a thorough review of the entire record, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for a left shoulder disability has not been submitted.    

The added evidence, in pertinent part, consists of the Veteran's statements as well as postservice VA and private treatment records.  Pertinently, the associated postservice medical evidence does not document any treatment for the Veteran's left shoulder.  Moreover, to the extent that the Veteran continues to contend that he has a left shoulder disability related to service, such statements are cumulative and redundant of evidence previously of record.  Indeed, there remains no credible proof of onset of this disability during service.    

In summary, the evidence added to the record is cumulative.  At the time of the prior decision, there was no evidence of a relationship between a left shoulder disability manifested by muscle and joint pain and service.  Accordingly, the Board finds that new and material evidence has not been submitted and the left shoulder disability claim is not reopened.

Service connection for right ankle disability and sleep apnea

For the sake of economy, the Board will analyze the Veteran's right ankle disability and sleep apnea claims together, as they involve the application of similar law.

The Veteran seeks service connection for a right ankle disability and sleep apnea.  These claims were previously denied in a December 2011 rating decision.  The Veteran did not appeal the decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issue before considering the claims on the merits. See Barnett, supra.

Pertinent legal criteria

The law and regulations pertaining generally to service connection and new and material evidence claims have been set forth above and will not be repeated here.

Claim to Reopen

The RO denied service connection for a right ankle disability in a November 2005 rating decision because the evidence did not show that the Veteran had a right ankle disability that occurred in or was caused by service.  The Veteran did not appeal the rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final.  Further, the RO continued the denial of the Veteran's right ankle disability claim in a December 2011 rating decision on the basis that there was no association of new and material evidence to reopen the previously denied claim.  The RO also denied the Veteran's claim of entitlement to service connection for sleep apnea (claimed as sleep disturbances) because there was no evidence of a current sleep apnea disability that began in or was caused by service.  The Veteran did not appeal the December 2011 rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final. 

At the time of the prior final rating decision in December 2011, the record included the Veteran's service treatment records as well as postservice VA treatment records and a VA examination report dated November 1979.  The Veteran's service treatment records were absent complaints of or treatment for either a right ankle disability or sleep apnea.  The November 1979 VA examination report did not reveal a right ankle disability or sleep apnea or symptoms associated therewith.  Postservice VA treatment records did not reveal diagnoses of a right ankle disability or sleep apnea, although the Veteran reported sleep disturbance in seeking service connection for sleep apnea.    

As the December 2011 rating decision is final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has a current right ankle disability and sleep apnea that is related to service.  

In reviewing the evidence added to the claims folder since the December 2011 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the medical evidence of record now documents diagnoses of a right ankle disability, specifically lateral collateral ligament sprain and sleep apnea.  See a VA examination report dated November 2014; see also a private treatment record from A.K., M.D. dated March 2014.  As indicated above, the Veteran's previous claims were denied in part because there was no evidence of a current right ankle disability or sleep apnea.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for a right ankle disability and sleep apnea are reopened.  

Claim for Service Connection

As to a current disability, the Board notes that the medical evidence documents diagnoses of lateral collateral ligament sprain of the right ankle as well as sleep apnea.  See a VA examination report dated November 2014; see also a private treatment record from A.K., M.D. dated March 2014.

The Board notes that the evidence of record does not document arthritis of the right ankle.  As such, the provisions of §§ 3.307 and 3.309 pertaining to presumptive service connection are not for application.  

To the extent that the Veteran contends that his current right ankle disability and sleep apnea are related to service, the Board finds that the objective evidence outweighs this contention.  Crucially, the Veteran's service treatment records during his period of active service indicate no suggestion of treatment for or complaints of symptoms related to either a right ankle disability or sleep apnea.  Indeed, his November 1978 service separation examination indicates normal findings with regard to his right ankle.  Further, the earliest document showing a history of either of these disabilities dating back to service is in November 2004.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  This is more than 25 years after the Veteran's discharge from service in March 1979.  

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a right ankle disability and sleep apnea since service is outweighed by the objective evidence of record in light of the lack of any post service identification until 2004 as well as the available service treatment records which indicate normal findings with regard to symptoms related to the right ankle and sleep apnea.  The Board further notes that the Veteran reported no trouble sleeping on his November 1978 report of medical history in conjunction with his separation examination.  While he reported foot trouble at that time, he did not specify any problem with his right ankle.  Notably, a November 1979 VA examination report documented normal findings with regard to the right ankle and no findings of sleep difficulty.      

Therefore, to the extent that the Veteran contends that his current right ankle disability and sleep apnea manifested during service, this lay evidence is at odds with the remainder of the record, which reflects normal findings during service and his denial of pertinent pathology.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible evidence of an in-service manifestation of a right ankle disability and sleep apnea during the Veteran's period of active service.    

To the extent that the Veteran asserts that his current right ankle disability and sleep apnea are related to service, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report that he has symptoms attributable to a right ankle disability and sleep apnea.  However, he has not established his competence to establish etiology and there are no Jandreau exceptions.  The lay statements of the Veteran concerning a relationship between his current right ankle disability and sleep apnea and service are therefore not competent in this regard.  Moreover, as discussed above, the Board finds that the Veteran's statements regarding his current right ankle disability and sleep apnea being incurred in service warrant very low weight because they are no consistent with his own reports during the discharge physical examination or with the objective evidence of record to include the service treatment records and the post service medical records.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right ankle disability and sleep apnea.  The benefits sought on appeal are accordingly denied.

Service connection for PTSD and penile wall tear

For the sake of economy, the Board will analyze the Veteran's PTSD and penile wall tear claims together, as they involve the application of similar law.

The Veteran seeks service connection for PTSD and penile wall tear.  These claims were previously denied in December 2011 and November 2005 rating decisions, respectively.  The Veteran did not appeal the decisions.  It is incumbent on the Board, therefore, to adjudicate the new and material issue before considering the claims on the merits. See Barnett, supra.

Pertinent legal criteria

The law and regulations pertaining generally to service connection and new and material evidence claims have been set forth above and will not be repeated here.

Claim to Reopen

The RO denied service connection for PTSD in a November 2005 rating decision because there was no evidence of a corroborated in-service stressor.  The RO also denied service connection for a penile wall tear in the November 2005 rating decision because there was no evidence of a disability manifested by a penile wall tear that occurred in or was caused by service.  The Veteran did not appeal the denial of the penile wall tear claim and new and material evidence was not associated with the claims folder within one year of the rating decision.  The decision therefore became final as to the penile wall tear claim.  However, a mental health record was associated with the claims folder within one year of the November 2005 rating decision, and therefore, in a July 2007 rating decision, the RO continued the denial of the Veteran's PTSD claim in a July 2007 rating decision because there was no evidence of a verified in-service stressor or diagnosis of PTSD.  The Veteran did not appeal the July 2007 rating decision and the decision therefore became final.  The RO again continued the denial of the Veteran's PTSD claim in a December 2011 rating decision because the Veteran did not have PTSD related to service.  The Veteran did not appeal the December 2011 rating decision and new and material evidence was not associated within one year of the rating decision.  The decision therefore became final.  

At the time of the prior final rating decision in December 2011, the record in pertinent part included the Veteran's service treatment records as well as postservice VA treatment records and a VA examination report dated September 2010.  Feelings of depression and nervousness were noted on the November 1978 service separation examination and the Veteran also reported suicidal ideation.  The Veteran was also treated for urethral discharge and painful urination in May 1977 with assessment of GP cocci and GP diplococci.  He was also treated for a penile lesion in June 1977.  The Veteran reported in-service PTSD stressors to a VA examiner in September 2010 which included having to go into a gas chamber as part of his basic training, learning of a "hatchet" or "axe murder" incident during his service in Korea in August 1976 where soldiers were attacked by North Koreans in the DMZ and killed with knives and machetes, being sexually abused by a woman during service at Fort Meade, and being fired at by another soldier because the soldier thought that the Veteran was "messing around" with the soldier's wife.  The Veteran further reported in a stressor statement dated March 2007 that during service in Korea, he nearly accidentally fell down the side of a mountain.  After examination of the Veteran and consideration of his medical history, the September 2010 VA examiner diagnosed the Veteran with PTSD and concluded that the PTSD is not at least as likely as not related to service although an issue of pre-existing PTSD that was aggravated during service should be considered.     

As the December 2011 and November 2005 rating decisions are final, new and material evidence is therefore required to reopen the claims.  Specifically, in order to reopen, the evidence must show that the Veteran has a current PTSD and residuals of a penile wall tear that are related to service.  

In reviewing the evidence added to the claims folder since the December 2011 and November 2005 denials, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claims.  Specifically, the Veteran reported in a May 2014 statement that in addition to the stressors discussed above, his PTSD is related to an in-service stressor during service in South Korea in 1976 when he was tested for STDs and the attending nurse used a frosted glass tube with a hook on it that he inserted in the Veteran's urethra which caused a penile deformity and issues with burning, urination, and erectile dysfunction.  Further, a VA treatment record dated February 2014 documents the Veteran's complaints of burning pain in the urethra since the 1970s and an assessment of dysuria which was not of record prior to the November 2005 and December 2011 rating decision.  As indicated above, the Veteran's previous claims were denied in part because there was no evidence of PTSD related to an in-service stressor and no residuals of a penile wall tear related to service.  The new evidence thus relates to an unestablished fact necessary to substantiate the claims.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for PTSD and a penile wall tear are reopened.  

VA's statutory duty to assist the Veteran in the development of his claims attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claims may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.

Higher evaluation for TBI

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  This Diagnostic Code states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under 
§ 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Regarding cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. They are: memory/attention/concentration/executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In the instant case, the RO awarded service connection for the Veteran's TBI and migraine headaches associated with the TBI in the January 2015 rating decision based on the Veteran's injury to his head in service in November 1977 from an automobile accident.  The RO assigned a zero percent evaluation for the TBI and a 30 percent disability rating for the migraine headaches with effective dates of November 4, 2013.  

The Veteran was afforded a VA TBI examination in November 2014.  The VA examiner noted review of the Veteran's claims folder to include the November 1977 automobile accident resulting in the TBI.  Upon examination, the examiner documented objective evidence on testing of mild impairment of memory.  In particular, the Veteran reported that he was forgetful of names.  Pertinently, regarding the memory loss, the examiner opined that this symptom is not related to the "mild" TBI from November 1977 since memory issues would be expected shortly after the mild TBI with gradual resolution versus the case here of no memory issues after the event and years later memory issues recorded.  The examiner further documented normal judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, and consciousness as well as no subjective symptoms or neurobehavioral effects.  The examiner also noted headaches associated with the TBI.  He further noted review of a CT brain scan which revealed an impression of no acute intracranial pathology and no acute facial fracture.  The Veteran reported that the TBI residuals did not affect his ability to work.

The Veteran was afforded another VA TBI examination in June 2015.  The examiner continued to document memory loss but normal judgment, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, communication, and consciousness.  Subjective symptoms were headaches and anxiety.  The Veteran again noted that the TBI residuals did not affect his ability to work.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, any evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination. Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are evaluated separately.

Here, a higher 10 percent rating would require a "1" to be assigned as the highest level of any one facet, or a "total" evaluation to be assigned for one or more facets.  As will be detailed below, the highest level of severity for any facet during the appeal is "0" under the criteria; therefore, a compensable rating is not warranted.  To facilitate understanding, the Board will go through each of the 10 facets of cognitive impairment.

Memory, Attention, Concentration, Executive Function, Judgment, Social Interaction

As discussed above, the Veteran has evidenced mild memory loss.  Pertinently, however, his memory loss is not a symptom of his TBI.  In this regard, the November 2014 VA examiner specifically opined that the Veteran's memory loss is not related to the "mild" TBI from November 1977 since memory issues would be expected shortly after the mild TBI with gradual resolution versus the case here of no memory issues after the event and years later memory issues recorded.  

The Board finds that the November 2014 VA examiner's opinion was based upon a thorough examination of the Veteran as well as analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  There is no medical opinion to the contrary.  To the extent that the Veteran contends that his memory loss is related to his TBI, the Board finds that he lacks the specialized knowledge and training to opine on this particular medical issue.  Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   

Therefore, the cognitive disorder symptom of mild memory loss is not to be considered in the Veteran's rating for TBI.  Further, the Board notes that no impairment of attention, concentration, executive function, judgment, and social interaction associated with the TBI has been reported during the period under consideration.  Thus, a zero is assigned for this facet.

Orientation

On VA examinations in November 2014 and June 2015, the Veteran was noted to be always oriented as to time, person and place.  No evidence indicates otherwise.  Therefore, a zero is assigned for this facet.

Motor Activity

The Veteran's motor activity has been normal throughout the appeal.  See November 2014 and June 2015 VA examination reports.  Therefore, a zero is assigned for this facet.

Visual Spatial Orientation

This category contemplates getting lost, not being able to follow directions, and difficulty using assistive devices such as GPS.  The Veteran's visual spatial orientation has been essentially normal throughout the appeal.  Id.  As such, a zero is assigned for this facet.

Neurobehavioral Effects

Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects. 

No neurobehavioral effects have been documented as associated with the Veteran's TBI.  Accordingly, a zero is assigned for this facet.

Communication

The Veteran's communication ability has been normal throughout the appeal.  Id.  Therefore, a zero is assigned for this facet.

Consciousness

The Veteran has remained conscious throughout the appeal.  Therefore, a total rating is not assignable for this facet.

Subjective Symptoms

Subjective symptoms include headaches and anxiety.  See the June 2015 VA examination report.   

A level 0 is assigned where the subjective symptoms do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.  

A level 1 is assigned when there are three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

A level 2 is assigned when there are three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

The November 2014 VA examiner specifically reported no subjective symptoms.  Also, the June 2015 VA examiner reported subjective symptoms that do not interfere with work; instrumental activities of daily living, or work, family or other close relationships.  Examples of these symptoms were mild or occasional headaches and mild anxiety.  While the Board acknowledges the Veteran's report of anxiety, the Board finds that, as described, the Veteran's symptoms amount to a level "0" rating for this facet as the symptom does not interfere with work or instrumental activities of daily living or work, family, or other close relationships.
 
Diagnostic Code 8045 provides that the VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified. Here, migraine headaches have been assessed as related to the TBI. 

The Veteran is currently in receipt of a 30 percent disability rating for his migraine headaches associated with TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board will address whether the Veteran is entitled to a higher disability rating for the migraine headaches.    

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.
 
The Veteran was also provided a VA examination for his migraine headaches associated with his TBI in November 2014.  The Veteran described his headaches as right frontal throbbing associated with photo/phonophobia but no nausea.  The headaches were nearly daily for the past several years but episodic throughout the day.  He used medication in the past but not at the time of the examination.  The duration of the head pain was less than one day and the headaches were prostrating once every month.  He further reported that he worked as a call center representative, and while he worked through the headaches, he preferred to stay in a dark room when at home.  The examiner specifically noted that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.   

The Veteran was also afforded another VA examination for his migraine headaches associated with the TBI in June 2015.  He reported experiencing headache pain on both sides of the head as well as nausea and sensitivity to light.  The headaches lasted less than one day but were not prostrating.  He continued to report that the headaches did not impact his ability to work.   

Based on the foregoing, the Board finds that the Veteran's migraine headaches are no more disabling than that contemplated by the 30 percent rating criteria under Diagnostic Code 8100.  While the Veteran's headaches undoubtedly result in substantial discomfort, no evidence shows that they result in the degree of impairment contemplated for a 50 percent evaluation under Diagnostic Code 8100, in particular severe economic inadaptability.  The Board acknowledges the Veteran's report of symptoms including prostrating headaches, photophobia, phonophobia, nausea, and use of medication for treatment.  However, the Board finds that there has been no objective evidence submitted that his headaches have impaired his employment beyond that contemplated by the 30 percent rating.  While the Veteran indicated on his June 2014 claim for TDIU that his headaches contributed to his inability to obtain substantial gainful employment, he specifically denied impairment of employment due to the headaches during the November 2014 and June 2015 VA examinations.  Indeed, the evidence does not show that the Veteran missed any time from work due to the headaches.  Moreover, there is no indication that the Veteran's employment is in jeopardy due to his headaches.  Also, the November 2014 VA examiner specifically opined that the Veteran's migraine headaches were not productive of severe economic inadaptability.  As such, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's migraine headaches.

In conclusion, at no point during the appeal has the evidence indicated that a compensable rating is warranted for the Veteran's TBI under Diagnostic Code 8045.  While the Veteran during the appeal period has displayed subjective mild loss of memory, this symptom is not attributable to his TBI.  Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "0" impairment at any point during the appeal.  Using the table to evaluate subjective symptoms, the Veteran's TBI residuals have not been characterized as any more severe than a level "0."  An assigned value of "0" yields a noncompensable evaluation, and only one evaluation may be assigned for all of the applicable facets under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, an increased rating is not warranted, and the noncompensable evaluation currently assigned for the Veteran's TBI is most appropriate for the entire period under consideration.

In evaluating the severity of his TBI, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's TBI has been manifested by subjective symptoms including headaches and anxiety that are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  This type of disability picture is specifically addressed in the rating criteria set forth in 4.124a, Diagnostic Code 8045 (2016).

Given the variety of ways in which the rating schedules contemplate functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by symptoms such as headaches and anxiety.  Thus, there is nothing exceptional or unusual about the Veteran's TBI because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his TBI has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.


ORDER

A March 1980 rating decision, which denied service connection for back injury, right knee condition, forehead contusion, and left ankle condition is not clearly and unmistakably erroneous, and the motion to revise the decision to this extent is denied.

Entitlement to earlier effective dates of November 4, 2013, for the awards of service connection for migraine headaches, chronic lumbar strain, patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, and TBI are denied.

The March 1980 rating decision which denied service connection for a left hand injury was clearly and unmistakably erroneous; the effective date of March 9, 1979, for the grant of service connection for middle left finger mallet deformity is granted, subject to the laws and regulations governing monetary benefits.

The application to reopen the claim for service connection for a left shoulder disability (previously claimed as left shoulder muscle and joint pain) is denied.

The claim of service connection for a right ankle disability is reopened.

Entitlement to service connection for a right ankle disability is denied.

The claim of service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is denied.

The claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.

The claim of service connection for penile wall tear is reopened; to this extent only, the appeal is granted.

Entitlement to an initial compensable disability rating for TBI is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran contends that he has an acquired psychiatric disorder to include PTSD that is related to his service.  He has reported in-service stressors which include the following: having to go into a gas chamber as part of his basic training, learning of a "hatchet" or "axe murder" incident during his service in Korea in August 1976 where soldiers were attacked by North Koreans in the DMZ and killed with knives and machetes, and being fired at by another soldier because the soldier thought that the Veteran was "messing around" with the soldier's wife.  The Veteran further reported in a stressor statement dated March 2007 that during service in Korea, he nearly accidentally fell down the side of a mountain.  Also, the Veteran reported in a November 2013 statement as well as during a November 2014 VA examination that his PTSD is related to an in-service stressor whereby he was sexually assaulted by a female Sergeant.  He further reported in a May 2014 statement that during service in South Korea in 1976, he was tested for STDs and the attending nurse used a frosted glass tube with a hook on it that he inserted in the Veteran's urethra which caused a penile deformity and issues with burning, urination, and erectile dysfunction.  The Board notes that the only stressor that has been corroborated by the RO is the Veteran's accident in Korea when he fell off a road and nearly fell down a mountain.  See a RO rating decision dated December 2011.  The Board further notes that although the Veteran's service treatment records do not document the Veteran's report of his treatment for STDs, a treatment record dated May 1977 notes urethral discharge and small burning after urination as well as assessment of GP cocci and GP diplococci.  Also, a November 1978 treatment record documents the Veteran's report of depression and suicidal ideation. 

The Veteran was most recently provided a VA mental health examination in November 2014.  The VA examiner considered the Veteran's stressors of being fearful during service in Korea as well as being sexually assaulted by the female Sergeant.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD as she opined that the Veteran did not meet all of the criteria for a diagnosis of PTSD under the DSM-5.  On the contrary, the examiner diagnosed the Veteran with unspecified depressive disorder and concluded that it is less likely than not that the current depressive disorder is related to the Veteran's service.  The examiner's rationale for her conclusion was based on her finding of the length of time that passed following service with no evidence of distress and that the Veteran's current depressive disorder symptoms are more likely due to poor coping and difficulty managing stress.

Pertinently, the Board notes that a September 2010 VA mental health examiner concluded after examination of the Veteran that the Veteran evidence a diagnosis of PTSD.  Although the September 2010 VA examiner concluded that the diagnosed PTSD was not related to service, the November 2014 VA examiner did not address the previously diagnosed PTSD.  Further, VA treatment records dated December 2009 and March 2010 document diagnoses of PTSD which were also not addressed by the November 2014 VA examiner.  Moreover, a January 2014 VA mental health record documents a diagnosis of adjustment disorder.  Notably, the etiology of the current diagnosed adjustment disorder was not addressed by the VA examiner.  In light of the foregoing, the Board finds that the Veteran should be provided another VA mental health examination in order to determine whether he has an acquired psychiatric disorder to include PTSD, depression, and/or adjustment disorder that is related to his service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, with regard to the Veteran's claimed in-service stressors of being assaulted by another soldier for touching the soldier's wife as well as being sexually assaulted by the female Sergeant, although the Veteran's service treatment and personnel records are absent a report of these assaults, 38 C.F.R. § 3.304(f)(5) provides several examples of sources other than the Veteran's service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  Examples include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  This regulation further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran of these examples and allowing him either the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence. 

A review of the claims file shows that the Veteran was not adequately advised pursuant to 38 C.F.R. § 3.304(f)(5) in any of the provided VCAA letters.  As such, complete notification pursuant to 38 C.F.R. § 3.304(f)(5) must be accomplished on remand because this regulation so mandates.

With respect to the Veteran's claim of entitlement to service connection for residuals of a penis wall tear to include scar tissue on urethra and penis deformity, the Veteran contends that this disability is related to his service, to include treatment for a STD at which time the attending nurse used a frosted glass tube with a hook on it that he inserted in the Veteran's urethra which caused a penile deformity and issues with burning, urination, and erectile dysfunction.  See, e.g., the Veteran's statement dated May 2014.  The Board notes that the current medical evidence documents diagnosis of dysuria.  See a VA treatment record dated February 2014.  Further, as discussed above, a service treatment record dated May 1977 notes urethral discharge and small burning after urination as well as assessment of GP cocci and GP diplococci.  Also, the Veteran was treated for a penile lesion in June 1977.  

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's current diagnosed dysuria and his service to include the treatment discussed above.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has current residuals of a penile wall tear to include dysuria that is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4), supra. 

With regard to the Veteran's claims of entitlement to increased disability ratings for his patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, and left middle finger mallet deformity, he was most recently afforded a VA examination for the knee and ankle disabilities in June 2015 and for his middle finger disability in November 2014.  Regarding his right knee disability, he notably complained of flare-ups and functional loss that was manifested by limited standing, walking, and kneeling.  Upon examination, range of motion testing of the right knee revealed flexion to 100 degrees and extension to zero degrees.  Pertinently, the Veteran reported pain on movement.  

With respect to the left ankle disability, the Veteran also reported flare-ups as well as functional loss manifested by limited standing and walking.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  The Veteran reported pain on motion.  

With regard to the Veteran's left middle finger disability, the VA examiner reported on range of motion testing a gap less than 1 inch between any fingertips and the proximal transverse crease of the palm as well as extension limited by no more than 30 degrees and pain on motion.  

With regard to range of motion testing of the Veteran's right knee, left ankle, and left middle finger, conducted during the November 2014 and June 2015 VA examinations, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the VA examiner performed both active and passive range of motion testing of the Veteran's left and right knees, ankles, and middle fingers.  The examiner also did not address weight-bearing versus nonweight-bearing testing of the Veteran's right and left knees and ankles.  Notably, these findings may provide the Veteran with increased ratings for his right knee, left ankle, and left middle finger disabilities.    

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's right knee, left ankle, and left middle finger is warranted.  

The Board also notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to increased disability ratings for patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, and left middle finger mallet deformity.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  The Board further finds that the VA examiner, in providing an examination of the Veteran's right knee, left ankle, and left middle finger on remand, should also provide an opinion as to the functional impairment of the Veteran's service-connected disabilities as to his employability.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a notification letter that completely 
satisfies 38 C.F.R. § 3.304(f)(5).  This letter accordingly shall set forth all examples listed in this regulation of sources other than service records that can constitute credible supporting evidence necessary to establish the occurrence of an in-service stressor based on personal assault.  A copy of the letter shall be documented in the claims file.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current acquired psychiatric disorder, to include PTSD, depression, and/or adjustment disorder.  If the examiner determines that the Veteran does not have PTSD, he/she must reconcile this finding with previous PTSD diagnoses recorded in a September 2010 VA examination as well as December 2009 and March 2010 VA mental health evaluations (VBMS documents dated 9/27/2010, page 1 and 6/11/2010, pgs. 4, 32).

b. For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder is related to the Veteran's service, to include his report of depression and suicidal ideation in November 1978 as well as treatment for urethral discharge and burning urination in May 1977 and any verified stressor to include an accident during service in Korea when he almost fell off the side of a road.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his residuals of penile wall tear to include scar tissue on urethra and penis deformity as well as dysuria.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify any current residual of penile wall tear, to include dysuria, scar tissue on the urethra, or other penis deformity.  If the examiner determines that the Veteran does not currently evidence such, he/she must reconcile their finding with the February 2014 VA treatment record noting an assessment of dysuria.

b. If any current residual of penile wall tear is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's service, to include his treatment in May 1977 for urethral discharge and burning after urination with assessment of GP cocci and GP diplococci as well as treatment for a penile lesion in June 1977.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. Schedule the Veteran for appropriate VA examination to assess the manifestations of the Veteran's service-connected patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, and left middle finger mallet deformity.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the left and right knees, left and right ankles, and left and right middle fingers in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairment caused by the Veteran's service-connected disabilities which include the following: patellofemoral pain syndrome of the right knee, lateral collateral ligament sprain of the left ankle, migraine headaches, chronic lumbar strain, TBI, and left middle finger mallet deformity.  Further, if, and only if, it is determined that the Veteran has an acquired psychiatric disorder and/or residuals of penile wall tear that are related to service, then these disabilities must also be considered.  The examiner should then address the effect of the Veteran's service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks with consideration of the Veteran's level of education.  

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


